Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 18 April 2022.
Claims 6-7, 13, and 19-20 were previously canceled by the Applicant.
Claim 21 is newly presented by the Applicant.
Claims 1-5, 8-12, 14-18, and 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Remarks
The Examiner acknowledges the Applicant’s remarks pertaining to new claim 21 and agrees a first action final rejection would not be proper. 
The arguments in response to the drawing objection have been fully considered and in combination with the amendments are not found persuasive. The Attorney’s argument that the drawing objection should be withdrawing because the amendments to the claims have canceled the feature is not found persuasive since the amendments have not canceled the feature of the original drawing objection, namely, “an adjustment mechanism for variably adjusting the cross-section of a compressor inlet,” as described in the claim preamble. The drawings fail to show how the adjustment mechanism is supposed to adjust the cross section of the compressor inlet. While the specification states the adjustment mechanism cooperates with the orifice elements to vary the cross section of the inlet, there is no structure or mechanism present which shows how the adjustment mechanism is supposed to rotate, nor how the adjustment mechanism is supposed to cooperate with the orifice element to change the position of the orifice elements. As such, the disclosed structures fail to show how the variably adjusting of the cross section of the compressor inlet is supposed to be achieved. Thus, the drawing objection is upheld.
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(a) and (b) pertaining to the adjustment mechanism have been fully considered and in combination with the amendments are not found persuasive for the following reasons. The Applicant’s argument that the 112(a) and 112(b) rejections should be withdraw as a result of the claim amendments, is not found persuasive since the amendments have not canceled the feature of the original 112(a) and 112(b) rejections, namely, “an adjustment mechanism for variably adjusting the cross-section of a compressor inlet,” as described in the claim preamble. The Specification fails to describe the structures of the adjustment mechanism that performs the function of varying the cross-sectional area of the compressor inlet. From the figures and the specification, the disclosed structures show possession of a ring having support structures capable of holding the orifice elements in place, but fails to show possession of structures of the orifice elements that would allow the orifice elements to change position when the actuation ring changes position. Further, since the term “adjustment mechanism for variably adjusting the cross section of a compressor inlet” invokes 112(f), but fails to disclose the structures which perform the function of variably adjusting the cross section of the compressor inlet. In addition to lacking possession of the claimed function, the claim language that invokes 112(f) is also indefinite. Thus, the Applicant is further not in possession of the function of variably adjusting the cross section of the compressor inlet unbound by structure, because the Applicant is not in possession of all the ways of varying the cross section of the compressor inlet.  The specification fails to disclose the structure of the adjustment mechanism having an orifice element and actuation ring having support members which defines a rotational relationship between the orifice element and the actuation ring, such that one of ordinary skill in the art could reasonably conclude the Applicant was in possession of an invention which is capable of performing the variable adjusting of the cross section of the compressor inlet. The figures fail to show details of the invention which would apprise one of ordinary skill in the art of the structures of the invention which cause cross section of the compressor to vary. As such, the Applicant’s arguments that the amendments to the claims overcome the 112(a) and 112(b) rejections is not persuasive, since the claim amendments did not remove the claim language, “adjustment mechanism (100) for variably adjusting the cross- section of a compressor inlet (22).” Thus, the 112(a) and 112(b) pertaining to the adjustment mechanism has been upheld. 
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(a) and (b) pertaining to the orifice element and the support member have been fully considered and in combination with the amendments are found persuasive for the following reasons. The orifice elements and the support members are no longer interpreted under 112(f), and thus the associated 112(a) and 112(b) rejections for lacking the structure which performs the function of the 112(f) invocation are no longer applicable. The original 112(a) and 112(b) rejections pertaining to both the orifice elements and the support members are hereby withdrawn.
The Examiner notes, new 112(a) rejections have been made below pertaining mainly to the claimed limitations of the support members, as the amendments to the claims have obviated the indefiniteness rejection(s) for the orifice elements and the support members. With the indefiniteness issues resolved, it appears the Applicant has combined three different and mutually exclusive embodiments of the support members into one claim, which constitutes both new matter and a lack of possession. As best understood from paragraphs [0042-44] of the Instant Specification, the embodiment that discloses the support members which are not integrally formed with the actuation ring, is the embodiment that is capable of arranging the support members axially between the actuation ring and the orifice elements. However the integral support member embodiment as best seen in Figure 2 and disclosed in paragraphs [0042-43] teaches the support members as integrally formed parts of the ring. Therefore the support members cannot physically possibly be arranged between the support ring and the orifice elements, since they are integrally formed on the ring and not separate parts. Further, the claim limitation “a plurality of support members, each having…a point contact surface” in combination with the limitation “wherein each of the plurality of support members is in the shape of a…hollow cylinder” is also not physically possible which constitutes both new matter and a lack of possession. As taught by paragraph [0044], the embodiment of the support member having the shape of a hollow cylinder cannot possibly have a point contact surface, since it has a circle-like contact surface. As such, the Applicant is not in possession of the claimed combined embodiments that also constitute new matter, since the combination is not physically possible. The Examiner notes, that while it would be possible to modify the end portion of a hollow cylinder to have a structure configured to have a point contact surface, the Applicant has not disclosed such a modification, and as disclosed by the Applicant, the embodiment with the hollow cylinder comprises a circle-like contact surface.
	
 Claim Interpretation
The term orifice element introduced in claim 1 is interpreted to be a plate-like structure as best seen in Figure 1. While paragraphs [0036-53] mention the orifice element, the specification does not provide a description of the structure of the orifice element beyond the structure discernable in the Figures.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “adjustment mechanism for variably adjusting the cross section of a compressor inlet”; First introduced in independent Claims 1 and 2.
See reference character 100, the corresponding structure rotates an actuation ring 120, which cooperates with rotatable orifice elements 110 having coupling elements 112, further cooperating with a support structure(s) 140, (or an equivalent structure) in order to adjust the cross-section of a compressor inlet. However the specification lacks any description of the "orifice element" or how the orifice element cooperates with the actuation ring and/or the support structure(s) such that the adjustment mechanism actually variably adjusts the cross section of the compressor inlet. While paragraphs [0036-53] refer to the orifice element 110, paragraphs [0036-37, 41-49, and 51] refer to the support structure 140, and while paragraphs [0051-52] describe a coupling element 112 that is arranged on the orifice element; the structure of the orifice element, support structure, and the coupling element is not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110 and 112) in the drawings are depicted as a polygon similar to a trapezoid and a polygon similar to an ellipse, respectively, which does not connote any particular structure which performs the function of adjusting the cross sectional area of the compressor inlet.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The details of the “adjustment mechanism” which performs the function of variably adjusting the cross-section of a compressor inlet as introduced in claims 1 and 2 must be shown or the feature(s) canceled from the claim(s).
Further, the drawings must show the shaft 116 as introduced in claims 1 and 2 or the feature(s) canceled from the claim(s).
Further, the drawings much show the support members arranged axially between the orifice elements and the actuation ring, as introduced in claims 1 and 2, or the feature(s) canceled from the claim(s). While Figure 1 contains reference character 140 and a line that points to a location that appears to be between the orifice elements and the support ring, the drawing does not show any discernable structure of the support member. 
Further, the drawings must show the support members in the alternate embodiments having the shape of a rod, wall or hollow cylinder, as introduced in claims 1 and 2 or the feature(s) canceled from the claim(s). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the adjustment mechanism varies the cross sectional area of the compressor inlet as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  for grammatical purposes the Examiner suggests amending the word “contract” to instead be “contact”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 14-18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 2:
The claim language defines an invention in functional language specifying a desired result, namely an adjustment mechanism for variably adjusting the cross-section of a compressor inlet, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. This is because the specification fails to provide corresponding structure for an “adjustment mechanism” that performs the function of variably adjusting the cross-section of a compressor inlet. While the disclosure is in possession of structures that are capable of holding the orifice elements in place, the disclosure falls short of being in possession of the structures which perform the function of variably adjusting the compressor inlet. As such, the “adjustment mechanism for variably adjusting the cross-section of a compressor inlet” is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the claimed invention. (see MPEP 2162.03, V)
Further Regarding Claims 1 and 2:
The Examiner further notes, the claim language “an adjustment mechanism for variably adjusting the cross-section of a compressor inlet” invokes 112(f), but fails to disclose the corresponding structure that performs the function variably adjusting the cross-section of a compressor inlet. The claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see 112(b) rejections below). Such a claim limitation also lacks an adequate written description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, the Applicant is further not in possession of the function of variably adjusting the cross section of the compressor inlet unbound by structure, because the Applicant is not in possession of all the ways of varying the cross section of the compressor inlet.   (see MPEP 2162.03, VI)
Further Regarding Claims 1 and 2:
The claim language in claims 1 and 2 which states the limitation, “a plurality of support members (140), each having a protrusion (144), a point contact surface (142), and a recess (146), arranged axially between the plurality of orifice elements (110) and the actuation ring (120)… and wherein the plurality of support members (140) are integrally formed with the actuation ring (120),” (emphasis added) is not physically possible, thus the Applicant is not in possession of the claimed limitation. Since the claim states the support members are integrally formed with the actuation ring, it is not possible for the support members to be arranged axially between the actuation ring and the orifice elements. In other words, it is not possible for something to be arranged axially between itself and another object. Since it is not possible for the integral support members to be arranged axially between the support ring and the orifice elements, it is not possible for the Applicant to be in possession of the integral support members having a protrusion, a point contact surface, and a recess to be arranged axially between the plurality of orifice elements and the actuation ring. While it is possible for the support members to be arranged axially between an outer axial surface of the support ring and the orifice elements, the claims as written do not require such a limitation. Thus, the support members being arranged axially between the support ring and the orifice elements is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the invention that is claimed at the time of filing.
Further Regarding Claims 1 and 2:
The claim language in claims 1 and 2 which states the limitation, “a plurality of support members (140), each having a protrusion (144), a point contact surface (142), and a recess (146),” in combination with the language “wherein each of the plurality of support members (140) is in the shape of a rod, wall or hollow cylinder” (emphasis added) is not physically possible, and thus the Applicant is not in possession of the claimed limitation. The Examiner notes as per paragraph [0044] of the Instant Application, if the support member has the shape of a hollow cylinder, then it cannot possibly have a point contact surface, rather the Instant Disclosure teaches a support member having the shape of a hollow cylinder will instead have a circle-like contact surface. Thus, the support members having a point contact surface and at the same time having the shape of a hollow cylinder is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the invention that is claimed at the time of filing. The Examiner notes, that while it would be possible to modify the end portion of a hollow cylinder to have a structure configured to have a point contact surface, the Applicant has not disclosed such a modification, and as disclosed by the Applicant, the embodiment with the hollow cylinder comprises a circle-like contact surface.
Further Regarding Claims 1 and 2:
Claims 1 and 2 introduce new matter added to the disclosure. Specifically, the Applicant has introduced, “a plurality of support members (140), each having a protrusion (144), a point contract surface (142), and a recess (146), arranged axially between the plurality of orifice elements (110) and the actuation ring (120), wherein each of the plurality of support members (140) is in the shape of a cone, rod, bump, wall or hollow cylinder and wherein the plurality of support members (140) are integrally formed with the actuation ring (120).” The Examiner notes paragraphs [0042-44] of the Instant Specification discloses embodiments of the support members that are mutually exclusive. The integral support member having the protrusion, point contact surface, and recess having the shape of a bump (see paragraph [0046]) and a cone is a first embodiment, the support members being separate parts that are arranged axially between the actuation ring and the orifice elements is a second embodiment, and the support members having the shape of hollow cylinder (shapes other than the embodiment having a bump/cone shape as shown in the figures) is a differently shaped third embodiment not disclosed in the Figures. The first embodiment is mutually exclusive from the second embodiment and the first embodiment is also mutually exclusive from the third embodiment. However claims 1 and 2 attempt to combine the features from the mutually exclusive embodiments and results in structures not physically possible. For example, the first embodiment is mutually exclusive from the second embodiment since an integrally formed support member cannot at the same time be arranged axially between the actuation ring and the orifice element. Combining the first and second embodiments into each of the independent claims 1 and 2 is a new matter combination that results in a claim limitation that is not physically possible (as explained above). Further, the first embodiment is mutually exclusive from the third embodiment, since the Instant disclosure teaches a support member in the form of a hollow cylinder results in a circle-like contact surface, not a point contact surface. Combining the first and third embodiments into each of the independent claims 1 and 2 is also a new matter combination that results in a claim limitation that is not physically possible (as explained above). As such, the claim amendments which combine mutually exclusive structural features of first embodiment in combination with the second embodiment, as well as the first embodiment in combination with the third embodiment is new matter added to the disclosure.
Regarding claims 3-5, 8-12, 14-18, and 21:
Claims 3-5, 8-12, 14-18, and 21 are rejected by virtue of dependence on a rejected claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 14-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 2:
The claim limitation “adjustment mechanism for variably adjusting the cross-section of a compressor inlet” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraphs [0036-53] refer to the orifice element 110, paragraphs [0036-37, 41-49, and 51] refer to the support structure 140, and while paragraphs [0051-52] describe a coupling element 112 that is arranged on the orifice element; the structure of the orifice element, support structure, and the coupling element is not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110, 112, and 140) in the drawings are depicted as a polygon similar to a trapezoid, a polygon similar to an ellipse, and a "bump" respectively, which does not connote any particular structure that can perform the function of variably adjusting the cross section of the compressor inlet. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 3-5, 8-12, 14-18, and 21:
Claims 3-5, 8-12, 14-18, and 21 are rejected by virtue of dependence on a rejected claim(s).
Prior Art
Regarding claims 1-5, 8-12, 14-18, and 21, the existence of the claim limitation, “a plurality of support members (140)… arranged axially between the plurality of orifice elements (110) and the actuation ring (120)… wherein the plurality of support members (140) are integrally formed with the actuation ring (120)” is a claim limitation that is not physically possible given the claim arrangement. Please note, the support members are integral parts of the actuation ring, thus it is not possible for an integral part of the actuation ring to be between the actuation ring and another structure; this is particularly true for the recess (146) portion of the support member. While it is possible for the support members, including the recess (146) to be arranged axially between an outer axial surface of the support ring and the orifice elements, the claims as written do not require such a limitation. Consequently, prior art, such as the closest prior art Carlson (US 20110194904 A1), cannot be applied to an impossible limitation.
The Examiner further notes, that while in cases of indefiniteness, where the degree of uncertainty is not great, section 2173.06 of the MPEP explicitly states it would be appropriate for an examiner to make a prior art rejection based on an interpretation of the claims which renders the prior art applicable. However the claim limitations regarding the support members are not rejected under 112(b) for indefiniteness. The claim limitations are rejected under 112(a) as failing to comply with the written description requirement (as explained above). Section 2163 of the MPEP which pertains to the examination of the written description requirement does not state an interpretation-based prior art rejection is proper in instances where the Applicant is not in possession of a claimed limitation due to the limitation not being possible. As such, in light of the 112(a) rejections above, it would not be proper for the examiner to apply an prior art rejection(s).
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
18.	For references which show similar adjustment mechanism arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745